Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 12, 2010 relating to the consolidated financial statements of Monolithic Power Systems, Inc.and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting appearing in the annual report on Form 10-K of the Company for the year ended December 31, 2009. /s/ Deloitte & Touche LLP San Jose, California February 2, 2011
